Exhibit 10.30
 
NewCardio, Inc.
2350 Mission College Blvd.
Suite 1175
Santa Clara, CA 95054


December 1, 2008


Platinum – Montaur Life Sciences, LLC
152 West 57th Street, 4th Floor
New York, NY 10019


RE:  Amendment to Securities Purchase Agreement (the “Amendment”), dated of even
date herewith, by and among NewCardio, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages to that certain
Securities Purchase Agreement (the “SPA”), dated as of December 27, 2007,
between Marine Park Holdings, Inc., a Delaware corporation and the purchasers
identified on the signature pages thereto.
 
Ladies and Gentlemen:


Reference is made to the Amendment and the SPA.  Capitalized terms defined in
the Amendment and not otherwise defined herein shall have the same meanings as
ascribed to them in the Amendment.


The purpose of this letter is to set forth our agreement regarding the 1896
Series B Preferred to be issued to Platinum pursuant to the provisions of
paragraph 6c and paragraph 6e of the Amendment (“Platinum’s B Preferred”).


In the event that a Financing Transaction is not closed on or prior to March 2,
2009 (the “End Date”), then Platinum shall have the right (the “Put”),
exercisable by delivery to the Company, within 30 days after the End Date, of a
written notice to such effect (the “Put Notice”), to require the Company to
accept delivery by Platinum of Platinum’s B Preferred in exchange for delivery
by the Company to Platinum of the sum of $800,280 (the “Exercise Sum”).


If Platinum timely delivers the Put Notice as provided above, then within five
(5) Business Days after delivery of the Put Notice, (x) Platinum shall deliver
to Sichenzia Ross Friedman Ference LLP (“SRFF”), in escrow, the certificates for
Platinum’s B Preferred (the “Certificates”), together with executed stock powers
in respect thereof transferring Platinum’s B Preferred to the Company (the
“Powers”), (y) the Company shall deliver to SRFF, in escrow, the Exercise Sum,
and (z) SRFF agrees to accept and hold the Certificates, the Powers and the
Exercise Sum in escrow and, upon receipt of all of the same, to deliver the
Certificates and the Powers to the Company and deliver the Exercise Sum to
Platinum.

 
 

--------------------------------------------------------------------------------

 



If Platinum shall not have delivered the Put Notice to the Company on or prior
to the End Date, then Platinum shall have no right to exercise the Put, and the
Put shall expire and be of no force or effect after the End Date.


Please confirm that the foregoing correctly sets forth your complete
understanding and agreement regarding the Put by signing below where indicated.


Sincerely,


s/s Richard D. Brounstein
Richard D. Brounstein
Executive Vice President and CFO


AGREED TO BY:
PLATINUM – MONTAUR LIFE SCIENCES, LLC




BY: s/s Michael M. Goldberg, MD
Name: Michael M. Goldberg, MD
Title:


SICHENZIA ROSS FRIEDMAN FERENCE LLP, as Escrow Agent


BY: s/s Thomas A. Rose
Name: Thomas A. Rose
Title: Partner


APPROVED BY:
VISION OPPORTUNITY MASTER FUND, LTD.
 


 
BY:           S/S Adam Benowitz

Name: Adam Benowitz
Title: Director


VISION CAPITAL ADVANTAGE FUND, L.P.
 


BY:           S/S Adam Benowitz
Name: Adam Benowitz
Title: Director
